Citation Nr: 0119583	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  95-33 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD.  Initially, the RO assigned a 100 
percent rating from June 7, 1994 to November 1, 1994, based 
upon the veteran's hospitalization during that period, then 
assigned a continuing 30 percent rating.  A notice of 
disagreement was received in April 1995 and a statement of 
the case was issued in June 1995.  A substantive appeal was 
received in September 1995.


REMAND

In a VA Form 646 dated in April 2000, the veteran's 
representative indicated that the veteran would appear for a 
Board hearing at the RO (Travel Board Hearing).  In a May 
2001 letter, the RO advised the veteran and his 
representative that the veteran had been scheduled for a 
Board videoconference hearing for June 2001.  In this letter, 
the RO explained to the veteran that if he wanted to accept 
the scheduled videoconference hearing in place of an "in 
person" Travel Board Hearing, he should sign an attached 
form to that effect.  The RO then indicated that if a 
response was not received within two weeks, the veteran would 
remain on the schedule for a future Travel Board Hearing.  
The veteran did not appear for the scheduled videoconference 
hearing, and information from the RO is to the effect that 
the veteran never responded to the RO's May 2001 letter.  
Thus, he has not waived his right to a Travel Board Hearing.  
His appeal is therefore not properly before the Board for 
appellate review at this time, and appropriate action is 
necessary to afford the veteran a Travel Board Hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take any necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Act of 2000. 

2.  The veteran should be scheduled for a 
Travel Board Hearing.  The veteran and 
his representative should be furnished 
written notice of the date, time and 
location of the hearing, and a copy of 
the notification letter should be 
associated with the claims file.  After 
the hearing is conducted, or if the 
veteran cancels the hearing or otherwise 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran an 
opportunity to appear at a requested Travel Board Hearing.  
The veteran and his representative have the right to submit 
additional argument and evidence in connection with the 
matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



